NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 JOHN YERESSIAN,
                    Petitioner,

                           v.

           DEPARTMENT OF THE ARMY,
                   Respondent.
              ______________________

                      2013-3079
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF0752100972-I-2.
                ______________________

               Decided: August 16, 2013
                ______________________

   JOHN YERESSIAN, of Pasadena, California, pro se.

     SCOTT R. DAMELIN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With him
on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director and
STEVEN J. GILLINGHAM, Assistant Director. Of counsel
was LARRY F. ESTRADA, Assistant District Counsel, United
States Army Corps of Engineers, of Los Angeles, Califor-
nia.
                 ______________________
2                                      YERESSIAN   v. ARMY


    Before RADER, Chief Judge, PROST, and TARANTO, Cir-
                      cuit Judges.
PER CURIAM.
    The Merit Systems Protection Board dismissed John
Yeressian’s case for lack of jurisdiction because Mr.
Yeressian had voluntarily resigned from the Department
of the Army (Army). Because the Board’s decision is in
accordance with law and supported by substantial evi-
dence, this court affirms.
                           I.
    Mr. Yeressian was hired by the Army on November
15, 2004 pursuant to the Student Temporary Employment
Program. On October 2, 2005, he entered the Student
Career Experience Program (SCEP) as a student trainee
in the Army’s administration and support division. On
April 13, 2008, Mr. Yeressian accepted a transfer to a
different SCEP position as a student trainee in the Ar-
my’s realty division. Unbeknownst to Mr. Yeressian,
transferring from the administration and support division
to the realty division required him to relinquish his
appeal rights in the event that he was terminated. On
October 17, 2008, Mr. Yeressian was terminated for poor
performance. He appealed to the Board.
    The administrative judge (AJ) dismissed the case be-
cause Mr. Yeressian had relinquished his appeal rights.
Mr. Yeressian appealed the dismissal to the full Board.
The Board held that the Army should have informed Mr.
Yeressian that he would forfeit his appeal rights if he
accepted the SCEP realty position. Thus, the Board
remanded the case for the AJ to consider whether Mr.
Yeressian would have accepted the position had he known
that fact.
    On remand, the AJ determined that Mr. Yeressian
would not have accepted the realty position. On January
21, 2010, the AJ ordered the Army “to cancel [Mr.
YERESSIAN   v. ARMY                                       3

Yeressian’s] removal and to retroactively restore [Mr.
Yeressian] effective October 17, 2008.” App. at 61–62.
The AJ also ordered the Army to pay Mr. Yeressian back
pay. Neither party appealed this decision, and it became
final.
    On May 13, 2010, the Army informed Mr. Yeressian
that, pursuant to the January 21, 2010 order, he was
being restored to his SCEP realty position. The Army
instructed him to report for duty on June 7, 2010. Mr.
Yeressian did not report for work, but instead, on July 31,
2010, sent a resignation letter to the Army:
   To whom it may concern:
   Please consider this a formal and official notice
   that I will be leaving my employment with the
   U.S. Army Corps of Engineers effective June 7,
   2010. This also serves as my two week notice,
   ending on June 7, 2010. Therefore, I believe that
   the pay period ending on Saturday June 5, 2010
   would be my last pay period.
App. at 50–51.
    On August 2, 2010, Mr. Yeressian sent a copy of this
letter to the Board as well as another letter titled “Resig-
nation in Protest,” which stated in relevant part:
   To whom it may concern:
   In light of the retaliatory/improper actions and
   hostility towards me by the agency, I feel that I
   have been left with no other option but forced to
   resign. Unfortunately, the agency has continued
   its course of unmerited, retaliatory disciplinary
   actions and has created an extremely hostile
   working environment. I feel that I am being de-
   prived of my freedom of choice in coming to this
   conclusion.
App. at 26. The Army avers it was unaware of this letter
because Mr. Yeressian never served it on the Army.
4                                        YERESSIAN   v. ARMY

    Following these events, Mr. Yeressian attempted to
return to work at the Army but was denied entry into the
facility. He then filed a complaint with the Board, alleg-
ing that his resignation was involuntary and that he
should be reinstated into the Army. The AJ noted that
the Army never submitted a copy of Standard Form (SF)-
50 to the Office of Personnel Management, which is
necessary to effectuate an employee’s resignation. App. at
28. In light of this, the AJ reasoned that because the
Army had not officially terminated Mr. Yeressian, the
Board lacked jurisdiction over his involuntary resignation
claim. Thus, the AJ dismissed the claim, and Mr.
Yeressian appealed the dismissal to the full Board.
    The full Board affirmed the AJ’s dismissal but on
different grounds.     The Board determined that Mr.
Yeressian did not meet his burden to show that his resig-
nation was involuntary. The Board stated that Mr.
Yeressian “offered few, if any, factual details to support
[the] contentions” contained in his “Resignation in Pro-
test” letter. App. at 20. The Board further stated that
although 5 C.F.R. § 715.202(b) permits an employee to
withdraw a resignation at any time before its effective
date, Mr. Yeressian’s “Resignation in Protest” letter was
submitted to the Board two months after the effective
date of his resignation. Accordingly, the Board affirmed
the AJ’s dismissal. Mr. Yeressian appeals, and this court
has jurisdiction under 5 U.S.C. § 7703.
                            II.
    This court “must affirm the Board’s decision unless it
is arbitrary, capricious, an abuse of discretion or other-
wise not in accordance with law, obtained without proce-
dures required by rule, law, or regulation, or unsupported
by substantial evidence.” Addison v. Dep’t of Health and
Human Servs., 945 F.2d 1184, 1186 (Fed. Cir. 1991); see
also 5 U.S.C. § 7703(c) (2012).
    Mr. Yeressian argues that he withdrew his resigna-
tion before its effective date, thereby rendering his resig-
YERESSIAN   v. ARMY                                       5

nation null. He also argues that his July 31, 2010 resig-
nation letter specifying June 7, 2010 as his last day was
invalid as a matter of law because, according to Mr.
Yeressian, “[a] resignation cannot be retroactively ap-
plied.” Pet. Br. Form 11.
    Contrary to his assertion, Mr. Yeressian did not with-
draw his resignation before its effective date. The effec-
tive date specified in Mr. Yeressian’s resignation letter
was June 7, 2010. He did not send his “Resignation in
Protest” letter to the Board until August 2, 2010. There-
fore, it is not possible that Mr. Yeressian withdrew his
resignation before the resignation became effective.
     Mr. Yeressian’s argument that a resignation cannot
be retroactively applied also lacks merit. Mr. Yeressian
fails to cite any law, rule, or regulation that his resigna-
tion was invalid or inconsistent with 5 C.F.R.
§ 715.202(a), which states that “[a]n employee is free to
resign at any time [and] to set the effective date of his
resignation.” 5 C.F.R. § 715.202(a).
   Due to the foregoing reasons, the decision of the
Board is affirmed. Mr. Yeressian’s remaining arguments
have been carefully considered and found unpersuasive.
                       AFFIRMED